DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1-8, 10, 11, 13, 15-17, 19 and 20 have been amended, and claims 1-20 remain pending.
Terminal Disclaimer
The terminal disclaimer filed on 07/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,952,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podhajny (US 8,997,530).
Regarding claim 16, Podhajny discloses an article of footwear comprising: an upper portion (top side) having a toe end and an opposite heel end, a medial side and an opposite lateral side; wherein the upper portion comprises: an upper first aperture (aperture created by tensile element 132, as seen in annotated Fig. 6) within 20 millimeters of the upper medial side (where the channel is directly adjacent the medial side) at a medial side flap and between the upper toe end and the upper heel end, wherein the upper first aperture is spaced inward a distance from the upper medial side (wherein the outermost edge of the upper is formed by tensile element 132, as seen in Fig. 6, and the aperture is spaced inward from the edge at least by the thickness of tensile element 132); and an upper second aperture (aperture created by tensile element 132) located within 20 millimeters of the upper medial side between the upper first aperture and the upper toe end, wherein the upper second aperture is spaced inward a distance from the upper medial side (wherein the outermost edge of the upper is formed by tensile element 132, as seen in Fig. 6, and the aperture is spaced inward from the edge at least by the thickness of tensile element 132); a footbed portion (bottom side) having a toe end and an opposite heel end, a medial side an opposite lateral side, a top surface, and a bottom surface, wherein the upper portion and the footbed portion are integrally coextensive at the upper portion lateral side and the footbed portion lateral side; wherein the footbed portion comprises (1) a footbed first aperture (aperture created by tensile element 132) extending through the top surface and the bottom surface within 20 millimeters of the footbed medial side, wherein the footbed first aperture is spaced inward a distance from the footbed medial side (wherein the outermost edge of the upper is formed by tensile element 132, as seen in Fig. 6, and the aperture is spaced inward from the edge at least by the thickness of tensile element 132); and (2) a footbed second aperture (aperture created by tensile element 132) extending through the top surface and the bottom surface within 20 millimeters of the footbed medial side and between the footbed first aperture and the footbed toe end, wherein the footbed second aperture is spaced inward a distance from the footbed medial side (wherein the outermost edge of the upper is formed by tensile element 132, as seen in Fig. 6, and the aperture is spaced inward from the edge at least by the thickness of tensile element 132) (column 9, lines 36-67; Fig. 6).
Regarding claim 17, Podhajny discloses that the upper portion toe end forms a convex edge extending between the upper medial side and the upper lateral side, and wherein the footbed portion toe end forms a convex edge extending between the footbed medial side and the footbed lateral side (Fig. 6).

    PNG
    media_image1.png
    684
    873
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny, as applied to claims 23 and 39-41, in view of Nishida (US 5,345,638).
Regarding claim 18, Podhajny discloses that the upper portion lateral side extending from the upper toe end converges with the footbed lateral side extending from the footbed toe end forming an angle (Fig. 6). Podhajny does not specifically disclose that the angle is an acute angle. Nishida teaches an article of footwear flat pattern (layout 2) having an upper portion (upper 3) and a footbed portion (insole 29) which are integrally coextensive. The upper portion lateral side extends from the upper toe end and converges with the footbed lateral side extending from the footbed toe end forming an acute angle (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acute angle at the intersection of the upper toe end and the footbed toe end, as taught by Nishida, as this would be a simple substitution of one footwear flat pattern having integrally coextensive upper and footbed for another, with the predictable result of providing an upper and footbed which attach easily around their toe end edges.
Regarding claim 19, Podhajny does not disclose that the upper portion lateral side extending from the upper heel end converges with the footbed lateral side extending from the footbed heel end forming an acute angle. Nishida further teaches that the footbed heel end forms a convex edge between the medial and lateral sides, and that the upper portion lateral side extending from the upper heel end converges with the footbed lateral side extending from the footbed heel end forming an acute angle (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acute angle at the intersection of the upper heel end and the footbed heel end, as taught by Nishida, as this would be a simple substitution of one footwear flat pattern having integrally coextensive upper and footbed for another, with the predictable result of providing an upper and footbed which attach easily around their heel end edges and a rear seam located at the center of the heel.
Regarding claim 20, Podhajny discloses that the upper portion further comprises a medial side flap, the medial side flap comprising the upper first aperture and the upper second aperture (Fig. 6), and wherein the upper first aperture is a hole extending through a substrate material forming the upper portion, and wherein the upper second aperture is a hole extending through the substrate material forming the upper portion (wherein the tensile element 132 forms a portion of the substrate material forming the upper, and the first and second upper apertures are holes formed through tensile element 132).
Allowable Subject Matter
Claims 1-15 are allowed.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Podhajny fails to teach the apertures spaced inward a distance from the upper or footbed medial side. However, the outermost edge of the upper or footbed is formed by tensile element 132, as seen in Fig. 6, and the aperture is spaced inward from the edge at least by the thickness of tensile element 132.
Applicant further argues that Podhajny fails to teach that the upper apertures are a hole extending through the substrate material forming the upper portion. However, the tensile element 132 forms a portion of the substrate material forming the upper, and the first and second upper apertures are holes formed through tensile element 132, as seen in Fig. 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732